                 Case 2:15-cr-00133-KJM Document 99 Filed 08/21/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-00133-KJM
11                                 Plaintiff,           STIPULATION AND ORDER REGARDING
                                                        BRIEFING SCHEDULE ON DEFENDANT’S
12                            v.                        MOTION FOR REDUCTION IN SENTENCE AND
                                                        COMPASSIONATE RELEASE
13   KYN K. NAOPE,
14                                 Defendant.
15

16                                                  STIPULATION
17          1.      Defendant Kyn K. Naope filed a motion for reduction in sentence and compassionate
18 release on August 5, 2020. ECF No. 94. Pursuant to local rule, the government’s response is due by

19 August 11, 2020, and any reply due August 17, 2020. Government counsel requests additional time to

20 obtain records and draft the response brief.

21          2.      Counsel for the defendant does not oppose this request, and requests additional time to
22 prepare the reply brief.

23

24

25

26

27

28
                Case 2:15-cr-00133-KJM Document 99 Filed 08/21/20 Page 2 of 3



 1         2.      Accordingly, by this stipulation, the parties now request that:

 2                 a)     The government’s opposition or response to defendant’s motion, ECF No. 94, will

 3 be due on August 19, 2020; and

 4                 b)     The defense reply, if any, will be due on August 26, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                          McGREGOR W. SCOTT
 8                                                        United States Attorney
 9   Dated: August 7, 2020
                                                          /s/ Melanie L. Alsworth
10                                                        MELANIE L. ALSWORTH
                                                          Assistant United States Attorney
11

12
     Dated: August 7, 2020                                /s/ Harry W. Simon
13                                                        HARRY W. SIMON
                                                          Counsel for Defendant Kyn K. Naope
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:15-cr-00133-KJM Document 99 Filed 08/21/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, ECF No. 94, is

 5 due on August 19, 2020; and

 6                 b)     The defense reply, if any, will be due on August 26, 2020.

 7         IT IS SO ORDERED.
 8 DATED: August 20, 2020.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
